DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed 10/03/2019 and the IDS’s filed 11/01/2019 and 04/24/2020.

Claims 1-20 are pending and being examined.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-8, 10-11, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2013/0236726 A1) in view of Kim et al. (US 2016/0059181 A1).
Considering claim 1, Kwon teaches removal of carbon dioxide from flue gas may be performed in a wet chemical absorption method, a dry chemical adsorption method, an adsorption method, a membrane separation method, and the like; however, an adsorbent having improved adsorption performance is necessary (Kwon, [0006]).  Kwon teaches an adsorbent comprising a porous support structure and at least one alkali metal hydroxide disposed within pores of the porous support structure (Kwon, abstract, [0042], [0047], [0066], and Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for a separation membrane to comprise a porous support structure and at least one alkali metal hydroxide disposed within pores of the porous support structure.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to obtain a membrane comprising an adsorbent having improved adsorption performance with a reasonable expectation of success.
Kwon does not explicitly teach the porous support structure comprises a system of continuous pores connecting an inlet of the separation membrane to an outlet of the separation membrane.
However, Kim teaches carbon dioxide separation using ceramic-coated porous silicone membranes in which the byproduct gas is passed through the inlet and/or outlet (Kim, abstract and [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the porous support structure of Kwon’s membrane to comprise a system of continuous pores connected an inlet of the separation membrane to an outlet of the separation membrane.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure the byproduct gas flows through the membrane and the pore system via an inlet and outlet to selectively separate/adsorb the carbon dioxide in the byproduct gas stream with a reasonable expectation of success.
Considering claim 2, Kwon teaches the at least one alkali metal hydroxide is selected from a group consisting of lithium hydroxide, sodium hydroxide, potassium hydroxide, rubidium hydroxide, and cesium hydroxide (Kwon, [0066]).
Considering claim 3, Kwon teaches a mixture of at least two alkali metal hydroxides selected from a group consisting of: lithium hydroxide, sodium hydroxide and potassium hydroxide (Kwon, [0066]).
Considering claim 4, Kwon teaches the mixture comprising at least three alkali metal hydroxides by teaching two or more alkali metals selected from a group consisting of hydroxides (Kwon, [0066]).
Considering claim 5
Considering claim 6, Kwon does not explicitly teach the porous structure is characterized by a thickness of at least 0.01 cm.
However, Kim teaches carbon dioxide separation using ceramic-coated porous silicone membranes comprising alkali metals (Kim, abstract and [0051]).  Kim teaches the porous support has a thickness of 0.05 to 3 mm, more preferably 0.1 to 2 mm (0.01 to 0.2 cm) (Kim, [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the porous support of Kwon to have a thickness of at least 0.01 cm.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because it is known in industry that an appropriate/suitable thickness of a porous support for a carbon dioxide separation membrane is 0.01 to 0.2 cm.
Considering claim 7, Kwon teaches pore diameter in a range from about 10 nm to about 1 millimeter by teaching a pore diameter of 10.7 nm (Kwon, Table 1).  In the alternative, a prima facie case of obviousness exists because the claimed range of about 10 nm to about 1 millimeter overlaps the range taught by Kwon (about 2 nm to about 50 nm) (Kwon, [0012]) (see MPEP §2144.05(I)).
Considering claim 8, Kwon does not explicitly teach the separation membrane comprising a porous conductive coating coupled to opposite ends of the separation membrane.
However, Kim teaches installing a support and a mesh between separation membranes; the mesh suppresses excessive expansion of the separation membranes due to a difference in pressure between inside and outside of the separator in the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a porous conductive coating coupled to opposite ends of the separation membrane in Kwon’s system.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to be able to provide a support and maintain a predetermined gap between the separation membranes while enabling application of an electric field to facilitate the movement of carbon dioxide molecules through both sides of the membrane for easier separation of carbon dioxide with a reasonable expectation of success.
Considering claim 10, Kwon does not explicitly teach the porous structure is characterized by a cross-sectional area of at least 1 cm2 and a thickness of at least 0.01 cm.
However, Kim teaches carbon dioxide separation using ceramic-coated porous silicone membranes comprising alkali metals (Kim, abstract and [0051]).  Kim teaches the porous support has a thickness of 0.05 to 3 mm, more preferably 0.1 to 2 mm (0.01 to 0.2 cm) and may be in the form of a tube having a diameter of 2 to 50 mm (i.e., cross-sectional area of 0.03 cm2 to 19.6 cm2
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the porous support of Kwon to have a cross-sectional are of at least 1 cm2 and a thickness of at least 0.01 cm.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because it is known in industry that an appropriate/suitable thickness of a porous support for a carbon dioxide separation membrane is 0.01 to 0.2 cm with a cross-sectional area of about 0.03 cm2 to 19.6 cm2.
Considering claim 11, Kwon teaches the active compound can be a composite metal salt including two or more selected from lithium hydroxide, sodium hydroxide, and potassium hydroxide among others (Kwon, [0066]).
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (see MPEP §2144.06(I)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the at least one alkali metal hydroxide to comprise a ternary mixture of hydroxides at any ratio including the claimed 4:1:1 to 1:1:4 as long as the intended function or the desired result could be obtained.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because all the hydroxides taught by Kwon are suitable in any combination.  
Considering claim 17
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (see MPEP §2144.06(I)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the at least one alkali metal hydroxide to comprise a ternary mixture of hydroxides at any ratio including the claimed eutectic mixture as long as the intended function or the desired result could be obtained.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because all the hydroxides taught by Kwon are suitable in any combination.
Considering claim 18, Kwon teaches the active compound can be a composite metal salt including two or more selected from lithium hydroxide, sodium hydroxide, and potassium hydroxide among others (Kwon, [0066]).
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (see MPEP §2144.06(I)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the at least one alkali metal hydroxide to comprise an equimolar mixture of potassium hydroxide, sodium hydroxide, and lithium hydroxide as long as the intended function or the desired result could be obtained.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because potassium/sodium/lithium hydroxide are taught by Kwon to be suitable in any combination.
Considering claims 19-20, Kwon teaches the active compound can be a composite metal salt including two or more selected from lithium hydroxide, sodium hydroxide, and potassium hydroxide among others (Kwon, [0066]).
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (see MPEP §2144.06(I)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the at least one alkali metal hydroxide to comprise a ternary mixture of potassium hydroxide, sodium hydroxide, and lithium hydroxide at any ratio including the claimed potassium hydroxide and the sodium hydroxide are each present in an amount less than the lithium hydroxide as long as the intended function or the desired result could be obtained.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because potassium/sodium/lithium hydroxide are known to be suitable alkali metal hydroxides for the claimed separation membrane in any combination as taught by Kwon.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2013/0236726 A1) in view of Kim et al. (US 2016/0059181 A1) and Won et al. (US 2007/0102283 A1).
Considering claim 9
It has already been established that Kim obviates a porous conductive coating coupled to opposite ends of the separation membrane.  Although Kim teaches the use of a metal (Kim, [0052]-[0053]), he does not explicitly teach that the porous conductive coating comprises activated carbon and/or a graphitic material.
However, Won teaches separator plates made of conductive materials such as metals and graphite (Won, [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the porous conductive coating to comprise a graphitic material.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because graphite and metals are both known to be suitable conductive materials.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2013/0236726 A1) in view of Kim et al. (US 2016/0059181 A1) and Attia (US 6080281).
Considering claims 12-13, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for the porous support structure comprises an aerogel.
Kwon teaches the oxide pore structure is selected from silica, alumina, titania among others and combinations thereof (Kwon, [0013]), he does not explicitly teach that the porous support structure comprises an aerogel.
However, Attia teaches removal of an air pollutant with an adsorbent comprising an aerogel material capable of selectively adsorbing said pollutant (Attia, claim 1).  Attia 2 through both physical and chemical sorption mechanism as these aerogel materials will contain components such as CaO and MgO (i.e., alkaline earth oxides) in their structure (Attia, Col. 8 lines 6-20, Claim 5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the porous support structure (i.e., adsorbent) of Kwon to comprise an aerogel comprising an alkaline earth oxide.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to obtain an adsorbent with a higher surface area for a more efficient removal of a pollutant such as carbon dioxide with a reasonable expectation of success.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2013/0236726 A1) in view of Kim et al. (US 2016/0059181 A1) and Li (WO 2014/057260 A2).
Considering claims 15-16, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for the porous support structure is characterized by at least one gradient in pore size along an axis of the porous structure and is characterized by either a first profile in which larger of the pores are located near a first end of the porous support and smaller of the pores are located near a second end of the porous support structure, wherein the first end and the second end of the porous 
Kwon does not explicitly teach the porous support structure is characterized by at least one gradient in pore size along an axis of the porous structure as claimed.
However, Li teaches the separation performance of filtration membranes is normally evaluated by two factors, the selectivity and the permeability; selectivity is determined by membrane pore size and permeability is a function of pore size distribution and porosity; in order to achieve desired pore size and high permeability, a multilayer membrane structure may be employed, in which one or more layers of finer particles are progressively coated or deposited onto another substrate layer made of bigger particles, forming a gradient pore structure (Li, page 1 lines 20-30).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention for the porous support structure to be characterized by at least one gradient in pore size along an axis of the porous structure and is characterized by either a first profile in which larger of the pores are located near a first end of the porous support and smaller of the pores are located near a second end of the porous support structure, wherein the first end and the second end of the porous support structure are positioned opposite one another; or a second profile in which larger of the pores are located near the first end and the second end of the porous support structure and smaller of the pores are located a central region between the first end and the second end of the porous support structure.  One of ordinary skill in the art, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734